                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    MICHAEL LEE FINK,                                    Case No. 2:16-CV-2398 JCM (GWF)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     NANCY A. BERRYHILL,
               11                                        Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Foley’s report and recommendation. (ECF
               14     No. 17). No objections have been filed and the deadline for filing objections has passed.
               15            This court “may accept, reject, or modify, in whole or in part, the findings or
               16     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               17     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               18     determination of those portions of the [report and recommendation] to which objection is made.”
               19     28 U.S.C. § 636(b)(1).
               20            Where a party fails to object, however, the court is not required to conduct “any review at
               21     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
               22     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
               23     magistrate judge’s report and recommendation where no objections have been filed. See United
               24     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
               25     employed by the district court when reviewing a report and recommendation to which no
               26     objections were made).
               27            Plaintiff has not objected to the report and recommendation. Nevertheless, the court
               28     engages in a de novo review to determine whether to adopt the magistrate judge’s findings.

James C. Mahan
U.S. District Judge
                1             The magistrate judge recommends that the court close this action without prejudice
                2     because plaintiff has failed to file a motion for reversal and/or remand. (ECF No. 17). The
                3     record before the court shows good cause to adopt the magistrate judge’s recommendation.
                4             On October 20, 2016, the magistrate judge granted plaintiff’s application to proceed in
                5     forma pauperis. (ECF No. 3). On that same day, plaintiff filed his complaint. (ECF No. 4).
                6     However, after nearly a year of inactivity, the magistrate judge directed plaintiff to file a motion
                7     for reversal and/or remand within 30 days. (ECF No. 14). Plaintiff did not comply with the
                8     magistrate judge’s order. On February 23, 2017, the magistrate judge issued an order to show
                9     cause as to why the court should not dismiss this action without prejudice for plaintiff’s failure to
              10      file a proper motion. (ECF No. 17). Plaintiff did not respond.
              11              In light of the foregoing, the court finds good cause to adopt the magistrate judge’s
              12      recommendation in its entirety.
              13              Accordingly,
              14              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Magistrate Judge
              15      Foley’s report and recommendation (ECF No. 17) be, and the same hereby is, ADOPTED in its
              16      entirety.
              17              IT IS FURTHER ORDERED that the matter of Fink v. Commissioner of Social Security,
              18      case number 2:16-cv-02398-JCM-GWF, be, and the same hereby is, DISMISSED without
              19      prejudice.
              20              The clerk shall close the case accordingly.
              21              DATED February 11, 2019.
              22                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
